Citation Nr: 1225572	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-38 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a compensable disability rating for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to October 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran testified before the undersigned at a July 2011 hearing at the RO.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

After careful consideration, the Board finds that remand is necessary in this matter for further evidentiary development.  

Initially, remand is necessary to obtain pertinent, outstanding treatment records.  Specifically, the Veteran testified at his July 2011 Board hearing that he had one-time treatment with a private (non-VA) provider, Dr. Darrin Howell.  At present, these private treatment records have not been obtained.  As they are pertinent, however, all necessary attempts should be made on remand to obtain them.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Remand is also necessary to afford the Veteran a new VA examination.  He testified during his July 2011 Board hearing that his right hearing loss had worsened since his last VA examination in April 2009.  Therefore, the Board must remand this appeal to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of the disability.  
See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect).  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The AMC/RO must also ensure that all medical findings in the VA examination are expressed in terms conforming to the applicable rating criteria and fully describe the functional effects caused by the hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007); Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a letter asking him to provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to his claim, including Dr. Darrin Howell, whom he identified at the July 2011 Board hearing.  

2.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many requests as are necessary to obtain all available private medical records identified, to include any relevant records from employment with the City of Milwaukee, if not already associated with the claims file.

3.  Obtain all outstanding VA treatment records, including all records since October 2009.  

4.  All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

If, after making as many requests as are necessary to obtain these records, it is determined that the records sought above do not exist or that further efforts to obtain those records would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

5.  After completing all requested action in paragraphs 1-4 above, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and severity of his service-connected right ear hearing loss disability.  A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's right ear hearing loss disability.  In doing so, the examiner is asked to confirm all results to the applicable VA regulations governing evaluation of hearing loss.  Also, the examiner should fully describe the functional effects of the Veteran's hearing loss disability.  In doing so, the VA examiner is asked to carefully consider the Veteran's own assertions regarding the symptoms of his right ear hearing loss.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the private and VA medical records, and the Veteran's lay assertions, as indicated.  

The examiner is thus requested to provide a thorough rationale for all opinions and conclusions reached.  

6.  After completing all requested action, plus any additional notification and/or development warranted by the record, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


